Detailed Action




Claims 24-25, 27, 30, 31, 33-34, 36 and 40 were pending in this application, claims 1-23, 26, 28-29, 32, 35 and 37-39 having been cancelled previously.
Claims 24, 31 and 33 have been amended.
Claims 24-25, 27, 30, 31, 33-34, 36 and 40 remain pending in this application and are presented for examination.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Examiner’s Note
The RCE entered on 3/1/2021 implicitly includes amended claim language not marked as such, but appears to track the AFCP request that was submitted on 2/12/2021.  Though the AFCP request was marked “Do Not Enter,” since this RCE incorporates the same exact amended claim language, albeit implicitly without being properly marked as such, this RCE is treated as making reference to the marked amended claim language in the AFCP request and is being examined accordingly.
Applicant has amended the claimed invention with the additional claim limitation that a request from a processing entity to a software defined network (SDN) control entity is sent via a “southbound interface” (claim 24 ln. 3, claim 31 ln. 5, claim 33 ln. 8).  Applicant’s arguments have not pointed to anywhere in particular in the disclosure for what might be meant by a “southbound interface,” but rather assert that support for such an amendment “can be found throughout the application” (p. 9). A “southbound interface,” therefore, is treated as a general term in the art, signifying a path of communication from a higher-level component, e.g. a processing entity, to a lower-level component, e.g. the SDN control entity; in SDN, the southbound interface is the OpenFlow protocol specification (or equivalent) (Rouse, Margaret. (Nov. 2012). northbound interface / southbound interface. Retrieved from 


Response to Arguments
Applicant's arguments filed 3/1/2021 have been considered fully, but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 24-25, 27, 30, 31, 33-34, 36 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Barkai, et al., U.S. Patent Application Publication No. US 2014/0229945 A1 (hereinafter Barkai), in view of Bahadur, et al., U.S. Patent No. US 9,450,817 B1 (hereinafter Bahadur), and further in view of Heron, et al., U.S. Patent Application Publication No. US 2015/0049631 A1 (hereinafter Heron), and further in view of Garg, et al., U.S. Patent Application Publication No. US 2014/0098669 A1 (hereinafter Garg).
Claim 24 is disclosed by Barkai wherein
24.    	A method for supporting multi-tenancy in a software defined network associated with a telecommunications environment, the method comprising:
sending a request via a southbound interface from a processing entity to a software defined networking (SDN) control entity of a virtual network system, to perform a specific function for an application processed by the processing entity (Fig. 6 #s 56, 58, ¶¶ 50, 132-134, wherein a software defined network (SDN) flow handler/controller for mobile telephony receives a flow in the form of a series of packets (¶ 97) to be directed via software defined flow switching for the performance of a network function virtualized (¶¶ 64, 105; see also, ¶¶ 114, 135-142), whereby the SDN (¶ 36) flow handler/controller (¶¶ 53, 96) utilizes the OpenFlow interface (¶ 6), and so is a southbound interface, ¶¶ 101, 129; see also, ¶¶  84, 153); 
indicating an identification of a virtual network operator from a plurality of virtual network operators in a multi-tenancy environment associated with the application to the SDN control entity in said request (Fig. 6 #s 56, 58, ¶¶ 50, 132-133, wherein a software defined network (SDN) flow handler/controller receiving a flow in the form of a ;
performing, by the SDN control entity, the specific function based on the identification of the virtual network operator (Fig. 6 #s 56, 58, ¶¶ 50, 64, 97, 105, 114, 132-142, wherein a software defined network (SDN) flow handler/controller receiving a flow in the form of a series of packets to be directed via software defined flow switching for the performance of a network function virtualized includes identifying information in the flow that identifies a network element in the virtualized network functionality so that appropriate service information may be retrieved and performed for it, ¶¶ 8, 81, 87, 96, 115-125, 129, 143-144),
wherein the SDN control entity includes the request in a wrapper protocol between the SDN control entity and a serving entity providing the specific function, and communicates the request included in the wrapper protocol to the serving entity (¶¶ 8, 81, 87, 96, 115-125, 129, 139-144, wherein the series of packets comprising the flow to be serviced are incorporated into an encapsulating protocol and directed to network elements providing the required network function virtualization, including virtual machines); […]

[…] receiving, by the SDN control entity from the serving entity, a response to the request using the wrapper protocol (Fig. 1 # 35, col. 2, col. 3 ln. 55—col. 4 ln. 2, col. 4 lns. 46-54, col. 6 ln. 1—col. 7 ln. 44, wherein an SDN controller receives a response from a service provider regarding the fulfillment of a service request from a client);
evaluating, by the SDN control entity, the response (Fig. 1 # 35, col. 2, col. 3 ln. 55—col. 4 ln. 2, col. 4 lns. 46-54, col. 6 ln. 1—col. 7 ln. 44, wherein the SDN controller processes the response from the service provider in fulfillment of the service request from a client); and
after having evaluated the response, responding, by the SDN control entity, to the request received from the processing entity (Fig. 1 # 35, col. 2, col. 3 ln. 55—col. 4 ln. 2, col. 4 lns. 46-54, col. 6 ln. 1—col. 7 ln. 44, wherein the SDN controller provides the client requesting services with a response in fulfillment of the service requested from the client).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Barkai in view of Heron and Garg with Bahadur.  The reason for doing so would have been to improve operational efficiency by providing the greater service agility that such a dynamic software defined network (SDN) controller affords (Bahadur: col. 2, col. 3 ln. 55—col. 4 ln. 2, col. 4 lns. 46-54, col. 6 ln. 1—col. 7 ln. 44).
Barkai in view of Bahadur and Garg does not disclose explicitly, but Heron does disclose:
  wherein user plane and control plane are separated in the processing entity or the user entity or the network entity (Fig. 4 # 68, ¶¶ 2, 18, 22, 31, 35-36, 43-45, 53-55, wherein control plane and user/data plane are separated and decoupled by virtue of software-defined networking (SDN)), and […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Barkai in view of Bahadur and Garg with Heron.  The reason for doing so would have been to implement SDN so that network services can be managed without having to couple the specifying of network services with specifying network interfaces (Heron: ¶¶ 2, 18, 22, 31, 35-36, 43-45, 53-55).
Barkai in view of Bahadur and Heron does not disclose explicitly, but Garg does disclose:
[…] wherein at least one packet at the user plane is configured by the control plane to be forwarded to the control plane itself (¶¶ 5-6, wherein packets received at the forwarding plane, a.k.a. user/data plane, but that are new to the system and need forwarding guidance, normally have been forwarded to the control plane to determine how such packets should be directed; see also, ¶¶ 24, 37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Barkai in view of Bahadur and Heron with Garg.  The reason for doing so would have been to adjust to changing conditions by being able to handle new traffic flows despite not having any previously established guidelines (Garg: ¶¶ 5-6, 24, 37).
Claim 25 is not disclosed explicitly by Barkai in view of Bahadur and Garg, but is disclosed by Heron, wherein
25.    	The method of claim 24, wherein
the specific function is an address allocation for a user entity according to at least one of DHCP and ATM, or
the specific function is an address allocation for a network entity, or
the serving entity is at least one of a DHCP server, DNS, PCE server, Diameter server and H.248 server, or
a payload of the wrapper protocol comprises at least one of DHCP packets, DNS protocol packets and PCEP packets (Fig. 4 # 68, ¶¶ 2, 18, 22, 31, 35-36, 43-45, 53-55, wherein DHCP address allocation is performed through a software defined network (SDN) by way of proxy functionality).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Barkai in view of Bahadur and Garg with Heron.  The reason for doing so would have been to implement DHCP in a software defined network architecture (Heron: ¶¶ 2, 18, 22, 31, 35-36, 43-45, 53-55).
Claim 27 is disclosed by Barkai in view of Bahadur and Heron and Garg, wherein Barkai further discloses
27.    	The method of claim 25, wherein the sending and indicating is performed together with exchanging messages between the processing entity and the SDN control entity for setting up a tunnel between the user entity and another user entity or for setting up a tunnel between the user entity and the network entity or for setting up a tunnel between the network entity and another network entity (Fig. 1 # 24, ¶¶ 50, 96, 115-125, 129, 132, .
Claim 30 is disclosed by Barkai in view of Bahadur and Heron and Garg, wherein Barkai discloses
30.    	The method of claim 24, wherein the processing entity comprises a processing device or application, or the SDN control entity comprises an SDN control device or application, or the network entity comprises a network device or application, or the user entity comprises a user device or application, or the serving entity comprises a serving device or application (Fig. 6 #s 56, 58, ¶¶ 50, 64, 97, 105, 114, 132-142, wherein a software defined network (SDN) flow handler/controller receives a flow in the form of a series of packets to be directed via software defined flow switching for the performance of a network function virtualized, ¶¶ 8, 81, 87, 96, 115-125, 129, 143-144).

Claim 31 is disclosed by Barkai wherein
31.    	A computer program product, embodied on a non-transitory computer readable medium, including a program for a processing system associated with a telecommunications environment, comprising software code portions for, when the program is run on the processing system, performing the steps of (¶ 67):
sending a request via a southbound interface from a processing entity to a software defined networking (SDN) control entity, to perform a specific function for an application processed by a processing device (Fig. 6 #s 56, 58, ¶¶ 50, 132-134, wherein a software defined network (SDN) flow handler/controller for mobile telephony receives a flow in the form of a series of packets (¶ 97) to be directed via software defined flow switching for the performance of a network function virtualized (¶¶ 64, 105; see also, ¶¶ 114, 135-142), whereby the SDN (¶ 36) flow handler/controller (¶¶ 53, 96) utilizes the OpenFlow interface (¶ 6), and so is a southbound interface, ¶¶ 101, 129; see also, ¶¶  84, 153); 
indicating an identification of a virtual network operator from a plurality of virtual network operators in a multi-tenancy environment associated with the application to the SDN control entity in said request (Fig. 6 #s 56, 58, ¶¶ 50, 132-133, wherein a software defined network (SDN) flow handler/controller receiving a flow in the form of a series of packets (¶ 97) to be directed via software defined flow switching for the performance of a network function virtualized (¶¶ 64, 105) includes identifying information in the flow that identifies a particular network element in the virtualized network functionality so that appropriate service information may be retrieved for it and the specific Network Function VM instances thereby determined to provide service, ¶¶ 114, 134-142, whereby the virtualized network functionality is being provided in a multi-tenancy operating environment, ¶¶ 25, 29);
performing, by the SDN control entity, the specific function based on the identification of the virtual network operator (Fig. 6 #s 56, 58, ¶¶ 50, 64, 97, 105, 114, 132-142, wherein a software defined network (SDN) flow handler/controller receiving a ,
wherein the SDN control entity includes the request in a wrapper protocol between the SDN control entity and a serving entity providing the specific function, and communicates the request included in the wrapper protocol to the serving entity (¶¶ 8, 81, 87, 96, 115-125, 129, 139-144, wherein the series of packets comprising the flow to be serviced are incorporated into an encapsulating protocol and directed to network elements providing the required network function virtualization, including virtual machines); […]
Barkai in view of Heron and Garg does not disclose explicitly, but Bahadur does disclose:
[…] receiving, by the SDN control entity from the serving entity, a response to the request using the wrapper protocol (Fig. 1 # 35, col. 2, col. 3 ln. 55—col. 4 ln. 2, col. 4 lns. 46-54, col. 6 ln. 1—col. 7 ln. 44, wherein an SDN controller receives a response from a service provider regarding the fulfillment of a service request from a client);
evaluating, by the SDN control entity, the response (Fig. 1 # 35, col. 2, col. 3 ln. 55—col. 4 ln. 2, col. 4 lns. 46-54, col. 6 ln. 1—col. 7 ln. 44, wherein the SDN controller processes the response from the service provider in fulfillment of the service request from a client); and
after having evaluated the response, responding, by the SDN control entity, to the request received from the processing entity (Fig. 1 # 35, col. 2, col. 3 ln. 55—col. 4 ln. 2, col. 4 lns. 46-54, col. 6 ln. 1—col. 7 ln. 44, wherein the SDN controller provides the client requesting services with a response in fulfillment of the service requested from the client).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Barkai in view of Heron and Garg with Bahadur.  The reason for doing so would have been to improve operational efficiency by providing the greater service agility that such a dynamic software defined network (SDN) controller affords (Bahadur: col. 2, col. 3 ln. 55—col. 4 ln. 2, col. 4 lns. 46-54, col. 6 ln. 1—col. 7 ln. 44).
Barkai in view of Bahadur and Garg does not disclose explicitly, but Heron does disclose:
[…] wherein user plane and control plane are separated in the processing entity or the user entity or the network entity (Fig. 4 # 68, ¶¶ 2, 18, 22, 31, 35-36, 43-45, 53-55, wherein control plane and user/data plane are separated and decoupled by virtue of software-defined networking (SDN)), and […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Barkai in view of Bahadur and Garg with Heron.  The reason for doing so would have been to implement SDN so that network services can be managed without having to couple the specifying of network services with specifying network interfaces (Heron: ¶¶ 2, 18, 22, 31, 35-36, 43-45, 53-55).

[…] wherein at least one packet at the user plane is configured by the control plane to be forwarded to the control plane itself (¶¶ 5-6, wherein packets received at the forwarding plane, a.k.a. user/data plane, but that are new to the system and need forwarding guidance, normally have been forwarded to the control plane to determine how such packets should be directed; see also, ¶¶ 24, 37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Barkai in view of Bahadur and Heron with Garg.  The reason for doing so would have been to adjust to changing conditions by being able to handle new traffic flows despite not having any previously established guidelines (Garg: ¶¶ 5-6, 24, 37).

Claim 33 is disclosed by Barkai wherein
33.    	A system for supporting multi-tenancy in a software defined network associated with a telecommunications environment, the system comprising a processing entity and an SDN control entity, wherein
the processing entity comprises at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the processing entity at least to perform (¶ 67):
sending a request via a southbound interface to a software defined networking (SDN) control entity of a virtual network system to perform a specific function for an application processed by the processing entity (Fig. 6 #s 56, 58, ¶¶ 50, 132-134, wherein a software defined network (SDN) flow handler/controller for mobile telephony receives a flow in the form of a series of packets (¶ 97) to be directed via software defined flow switching for the performance of a network function virtualized (¶¶ 64, 105; see also, ¶¶ 114, 135-142), whereby the SDN (¶ 36) flow handler/controller (¶¶ 53, 96) utilizes the OpenFlow interface (¶ 6), and so is a southbound interface, ¶¶ 101, 129; see also, ¶¶  84, 153); and
indicating an identification of a virtual network operator from a plurality of virtual network operators in a multi-tenancy environment associated with the application to the SDN control entity in said request (Fig. 6 #s 56, 58, ¶¶ 50, 132-133, wherein a software defined network (SDN) flow handler/controller receiving a flow in the form of a series of packets (¶ 97) to be directed via software defined flow switching for the performance of a network function virtualized (¶¶ 64, 105) includes identifying information in the flow that identifies a particular network element in the virtualized network functionality so that appropriate service information may be retrieved for it and the specific Network Function VM instances thereby determined to provide service, ¶¶ 114, 134-142, whereby the virtualized network functionality is being provided in a multi-tenancy operating environment, ¶¶ 25, 29), and
the SDN control entity comprises at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the SDN control entity at least to perform (¶ 67):
performing the specific function based on the identification of the virtual network operator (Fig. 6 #s 56, 58, ¶¶ 50, 64, 97, 105, 114, 132-142, wherein a software defined network (SDN) flow handler/controller receiving a flow in the form of a series of packets to be directed via software defined flow switching for the performance of a network function virtualized includes identifying information in the flow that identifies a network element in the virtualized network functionality so that appropriate service information may be retrieved and performed for it, ¶¶ 8, 81, 87, 96, 115-125, 129, 143-144);
including the request in a wrapper protocol between the SDN control entity and a serving entity providing the specific function, and communicating the request included in the wrapper protocol to the serving entity (¶¶ 8, 81, 87, 96, 115-125, 129, 139-144, wherein the series of packets comprising the flow to be serviced are incorporated into an encapsulating protocol and directed to network elements providing the required network function virtualization, including virtual machines); […]
Barkai in view of Heron and Garg does not disclose explicitly, but Bahadur does disclose:
[…] receiving, from the serving entity, a response to the request using the wrapper protocol (Fig. 1 # 35, col. 2, col. 3 ln. 55—col. 4 ln. 2, col. 4 lns. 46-54, col. 6 ln. 1—col. 7 ln. 44, wherein an SDN controller receives a response from a service provider regarding the fulfillment of a service request from a client);
evaluating the response (Fig. 1 # 35, col. 2, col. 3 ln. 55—col. 4 ln. 2, col. 4 lns. 46-54, col. 6 ln. 1—col. 7 ln. 44, wherein the SDN controller processes the response from the service provider in fulfillment of the service request from a client); and
after having evaluated the response, responding to the request received from the processing entity (Fig. 1 # 35, col. 2, col. 3 ln. 55—col. 4 ln. 2, col. 4 lns. 46-54, col. 6 ln. 1—col. 7 ln. 44, wherein the SDN controller provides the client requesting services with a response in fulfillment of the service requested from the client).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Barkai in view of Heron and Garg with Bahadur.  The reason for doing so would have been to improve operational efficiency by providing the greater service agility that such a dynamic software defined network (SDN) controller affords (Bahadur: col. 2, col. 3 ln. 55—col. 4 ln. 2, col. 4 lns. 46-54, col. 6 ln. 1—col. 7 ln. 44).
Barkai in view of Bahadur and Garg does not disclose explicitly, but Heron does disclose:
[…] wherein user plane and control plane are separated in the processing entity or the user entity or the network entity (Fig. 4 # 68, ¶¶ 2, 18, 22, 31, 35-36, 43-45, 53-55, wherein control plane and user/data plane are separated and decoupled by virtue of software-defined networking (SDN)), and […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Barkai in view of Bahadur and Garg with Heron.  The reason for doing so would have been to implement SDN so that network services can be managed without having to couple the specifying of network services with specifying network interfaces (Heron: ¶¶ 2, 18, 22, 31, 35-36, 43-45, 53-55).

[…] wherein at least one packet at the user plane is configured by the control plane to be forwarded to the control plane itself (¶¶ 5-6, wherein packets received at the forwarding plane, a.k.a. user/data plane, but that are new to the system and need forwarding guidance, normally have been forwarded to the control plane to determine how such packets should be directed; see also, ¶¶ 24, 37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Barkai in view of Bahadur and Heron with Garg.  The reason for doing so would have been to adjust to changing conditions by being able to handle new traffic flows despite not having any previously established guidelines (Garg: ¶¶ 5-6, 24, 37).

Claim 34 is not disclosed explicitly by Barkai in view of Bahadur and Garg, but is disclosed by Heron, wherein
34.    	The system of claim 33, wherein
the specific function is an address allocation for a user entity according to at least one of DHCP and ATM, or
the specific function is an address allocation for a network entity, or
the serving entity is at least one of a DHCP server, DNS, PCE server, Diameter server and H.248 server, or
a payload of the wrapper protocol comprises at least one of DHCP packets, DNS protocol packets and PCEP packets (Fig. 4 # 68, ¶¶ 2, 18, 22, 31, 35-36, 43-45, 53-55, .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Barkai in view of Bahadur and Garg with Heron.  The reason for doing so would have been to implement DHCP in a software defined network architecture (Heron: ¶¶ 2, 18, 22, 31, 35-36, 43-45, 53-55).
Claim 36 is disclosed by Barkai in view of Bahadur and Heron and Garg, wherein Barkai further discloses
36.    	The system of claim 34, the at least one memory and the computer program code of the processing entity configured to, with the at least one processor, cause the processing entity at least to perform the sending and indicating together with exchanging messages between the processing entity and the SDN control entity for setting up a tunnel between the user entity and another user entity or for setting up a tunnel between the user entity and the network entity or for setting up a tunnel between the network entity and another network entity (Fig. 1 # 24, ¶¶ 50, 96, 115-125, 129, 132, 141, 144, wherein virtual network tunneling functionality is established as part of directing the flow comprising a series of packets to virtualized network functionality, including the correct virtual machine, whereby tunneling once established proceeds directly between the flow originator, including user traffic, and the VM, as well as tunneling among and between network intermediating elements in the virtualized network functionality).
Claim 40 is disclosed by Barkai in view of Bahadur and Heron and Garg, wherein Barkai discloses
40.    	The system of claim 33, wherein
the processing entity comprises a processing device or application, or the SDN control entity comprises an SDN control device or application, or the network entity comprises a network device or application, or the user entity comprises a user device or application, or the serving entity comprises a serving device or application (Fig. 6 #s 56, 58, ¶¶ 50, 64, 97, 105, 114, 132-142, wherein a software defined network (SDN) flow handler/controller receives a flow in the form of a series of packets to be directed via software defined flow switching for the performance of a network function virtualized, ¶¶ 8, 81, 87, 96, 115-125, 129, 143-144).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Sowa whose telephone number is (571) 272-5448.  The examiner normally can be reached 9:00 AM to 5:00 PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5448.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private 

/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448                                                                                                                                                                                                        



/Timothy Sowa/
Examiner, Art Unit 2448